Citation Nr: 0707166	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

A Decision Review Officer (DRO) conference was held in May 
2004.  The conference report has been associated with the 
claims folder.


FINDINGS OF FACT

1.  Evidence submitted since a September 1995 rating 
decision, which denied service connection for an ankle 
condition, was not previously submitted to agency 
decisionmakers, is neither cumulative nor redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

2.  There is no competent medical evidence of record of a 
current bilateral ankle condition.

3.  There is no competent medical evidence of record of a 
current back disorder.

CONCLUSIONS OF LAW

1.  Evidence received since the final September 1995 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for an ankle condition is 
new and material, and the veteran's claim of entitlement to 
service connection for a bilateral ankle condition is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2006).

2.  The criteria for the establishment of service connection 
for a bilateral ankle condition are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  There is no competent medical evidence of record of a 
current back disorder.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in January 2002 and June 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims, including the 
need for new and material evidence, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records; reports of VA examination; the May 
2004 DRO conference report; and private medical records

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection and for an initial compensable rating for 
bilateral pes planus, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; report of VA examination; the May 
2004 DRO conference report; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. New and Material

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

The veteran seeks to reopen a claim for service connection 
for a bilateral ankle condition last denied by the RO in 
September 1995.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
evidence sufficient to reopen the claim has been submitted.  

The record indicates that in its September 1995 rating 
decision, the RO denied service connection for a bilateral 
ankle condition on the basis that the veteran did not submit 
evidence of a well grounded claim.  Specifically, the RO 
found there was no record of an ankle condition showing a 
chronic disability subject to service connection.  The RO 
further found there was no evidence of the claimed condition 
and its possible relationship to service.

Of record at the time of the September 1995 rating decision 
were the veteran's incomplete service medical records.  The 
records consisted solely of the August 1975 enlistment 
reports of medical history and examination which were 
negative for an ankle condition.

Evidence submitted subsequent to the September 1995 rating 
decision includes additional service medical records showing 
foot complaints, and a VA examination report in August 2003 
showing complaints of weakness, stiffness, swelling, and lack 
of endurance in his ankles.  This evidence is presumed 
credible.

As the record before the RO at the time of the September 1995 
decision was minimal, the Board finds the evidence is new, in 
that it was not previously of record, and is material as it 
relates to the prior basis for denial of the claim, that 
being the existence of a current condition.  In this regard, 
the veteran is competent to testify as to current 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Thus, new and material evidence has been submitted, and the 
claim is reopened.  


II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Bilateral Ankle Condition

The veteran has claimed that he is entitled to service 
connection for a bilateral ankle condition.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for a bilateral ankle condition 
is not warranted.  

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of any 
ankle disorder.  The November 1978 separation examination was 
similarly negative.

Private medical records from Edgefield Medical Center were 
negative for any findings of a bilateral ankle condition.  
Upon VA examination in August 2003, the veteran complained of 
weakness, stiffness, swelling, and lack of endurance in his 
ankles.  He denied the use of crutches, braces, or a cane.  
Physical examination of the ankles showed the veteran had 
normal range of motion without pain bilaterally.  There was 
no weakness, edema, instability or tenderness found.  X-rays 
of the both ankles were also negative.  No diagnosis of a 
bilateral ankle disorder was rendered.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran reported some ankle complaints on VA 
examination, physical examination revealed no ankle 
disability, nor was any ankle disability noted in service.  
Thus, in the absence of evidence of an in-service injury and 
of current disability, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Back Disorder

The veteran contends that he is entitled to service 
connection for a back disorder.  Specifically, he asserts 
that he injured his back after he fell off a truck onto a 
trailer during service.  After careful consideration of all 
procurable and assembled data previously delineated above, 
the Board finds that service connection for a back disorder 
is not warranted.  

In this regard, the veteran's service medical records show he 
complained of back pain in December 1977.  He reported that 
he fell off a truck onto a trailer.  No diagnosis of a back 
disorder was rendered.  In March 1978, he complained of pain 
in the high portion of his back.  He was diagnosed with 
muscle strain.  That the veteran sustained an injury to his 
back during service is not enough; there must be chronic 
disability resulting from that injury or disease.  There were 
no further complaints in service and the November 1978 
separation examination was negative for a back disorder.

The veteran has not submitted any records of post service 
treatment or diagnosis of a back disorder, nor does he 
contend that there are any outstanding records of such.  

Private medical records from Edgefield Medical Center and the 
August 2003 VA feet examination were devoid of complaints or 
diagnoses of a back disorder.  The evidence must show that 
the veteran currently has the disability for which benefits 
are being claimed.  Degmetich, 104 F. 3d at 1332.  

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  

Because the requirements in subsections (A) or (C) are not 
met with regard to the claim for service connection for a 
back disorder, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003).  

In summary, as the evidence fails to show the existence of a 
current back disability, the claim for service connection is 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral ankle 
condition is reopened and the claim is granted to this extent 
only.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a back disorder is 
denied.


REMAND

The record reflects that the veteran was accorded a VA foot 
examination in August 2003.  However, in an August 2006 
statement, the veteran reported that his foot condition has 
gotten worse and that he receives treatment for the condition 
at the VA hospital in Augusta, Georgia.  VA's General Counsel 
has indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Consequently, the Board concludes 
that it must remand this case to accord the veteran a new 
examination.


Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, in the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an increased rating, or a disability 
rating or effective date for the disability on appeal.  Thus, 
on remand the RO should provide corrective VCAA notice. 
        

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for 
his claim for an increased rating for pes 
planus, and that advises the veteran that 
a disability rating and effective date 
will be assigned if an increased rating 
is awarded, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the veteran's VA 
treatment records from the VA hospital in 
Augusta, Georgia dating since November 
2001.

3.  The veteran should be afforded a VA 
foot examination to determine the current 
nature and severity of the veteran's pes 
planus.  The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

The examiner should document all 
manifestations of pes planus and provide 
an opinion on whether the pes planus 
results in marked pronation, extreme 
tenderness of the plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, and whether there is any 
improvement by orthopedic shoes or 
appliances.  The examiner should also 
comment on the functional limitations 
caused by pain, weakness, and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


